NUMBER 13-11-00092-CV

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                               CORPUS CHRISTI - EDINBURG


                                    IN RE LEOPOLDO LEAL


                              On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Rodriguez and Perkes
                         Per Curiam Memorandum Opinion1

       Relator, Leopoldo Leal, pro se, filed a petition for writ of mandamus in the above cause on

February 3, 2011, seeking to compel the trial court to enter judgment in Leal’s favor in the underlying

cause of action.2 The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM

Memorandum Opinion delivered and filed
this 9th day of March, 2011.

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
        The appeal of the judgment at issue herein is currently pending in this Court in appellate cause
number 13-10-00377-CV, Leopoldo Leal v. King Ranch, Inc. and Other Unknown Persons.